Dismissed and Memorandum Opinion filed August 6, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-00-00603-CV
____________
 
NATIONWIDE HOUSING SYSTEMS, INC. D/B/A
NATIONWIDE OF SPRING, Appellant
 
V.
 
CYNTHIA ANN VANDERWEYST, Appellee
 

 
On Appeal from
County Civil Court at Law No. 2
Harris
County, Texas
Trial Court Cause
No. 700,820
 

 
M E M O R
A N D U M O P I N I O N
This is an appeal from a judgment signed February 4, 2000. 
On February 1, 2001, this court abated the appeal because appellant petitioned
for voluntary bankruptcy in the United States Bankruptcy Court for the Southern
District of Texas, under cause number 01-80017-G3-11.  See Tex. R. App.
P. 8.2.  




Through the Public Access to Court Electronic Records (PACER)
system, the court has learned that the bankruptcy case was closed on June 22,
2004.  The parties failed to advise this court of the bankruptcy court action.
On June 11, 2009, this court issued an order stating that
unless any party to the appeal filed a motion demonstrating good cause to
retain the appeal within twenty days of the date of the order, this appeal
would be dismissed for want of prosecution.  See Tex. R. App. P.
42.3(b).  No response was filed.  
Accordingly, we reinstate the appeal and order it dismissed.
 
PER CURIAM
 
Panel consists of Justices
Seymore, Brown, and Sullivan.